DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakanishi et al. (US 20030162088).
Claim 1:	Nakanishi et al. in Figures 1-4 disclose an electrochemical cell (a) comprising: 
a negative electrode body (8) wound to be flat, 
wherein the negative electrode body (8) has 
a plurality of negative electrode main bodies (18) arranged in a line in a first direction in a developed state, and 
at least one negative electrode connection portion (19) connecting a pair of negative electrode main bodies (18) adjacent to each other in the developed state among the plurality of negative electrode main bodies (18), 

among the plurality of negative electrode main bodies (18), the negative electrode main body (18e) disposed at an outermost periphery is defined as an outer end side negative electrode main body, 
among the plurality of negative electrode main bodies, the negative electrode main body (18a) disposed at an innermost periphery is defined as inner end side negative electrode main body, 
the at least one negative electrode connection portion (20A) is provided with an inner end side negative electrode connection portion, which is connected to the inner end side negative electrode main body (18), 
a dimension of each of the plurality of negative electrode main bodies (18) in the first direction decreases with separation from the outer end side negative electrode main body, and 
a dimension (L) of the at least one negative electrode connection portions (20A) in the first direction increases with separation from the inner end side negative electrode connection portion (paragraphs [0048]-[0055]). See also entire document.

a dimension of each of the plurality of negative electrode main bodies (18) in the first direction decreases with separation from the outer end side negative electrode main body, and 
a dimension (L) of the at least one negative electrode connection portions (20A) in the first direction increases with separation from the inner end side negative electrode connection portion (paragraphs [0048]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a dimension of each of the plurality of negative electrode main bodies (18) in the first direction decreases with separation from the outer end side negative electrode main body, and a dimension (L) of the at least one negative electrode connection portions (20A) in the first direction increases with separation from the inner end side negative electrode connection portion (paragraphs [0048]-[0055]).
One having ordinary skill in the art would have been motivated to make the modification to provide a coin type battery constructed with an electrode plate group of a coiled structure accommodated, in a coin-shape battery case, 
Claim 2:	Nakanishi et al. in Figure 4 disclose that the electrochemical cell (1) further comprises a separator (9); and a positive electrode body (7) overlaps the negative electrode body (8) via the separator (9).
Claim 3:	Nakaniski et al. further disclose that  
a sum of a thickness of the negative electrode body, a thickness of the positive electrode body, and a thickness of two layers of the separators is defined as a total dimension, among the pair of negative electrode main bodies (paragraph [see e.g., [0052]) 
a dimension in the first direction (i.e. left to right direction in Figure 3B) of a negative electrode main body (18e) positioned on an outer peripheral side is formed to be larger by the total dimension than a dimension in the first direction of a negative electrode main body positioned on an inner peripheral side.
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious that a sum of a thickness of the negative electrode body, a thickness of the positive electrode body, and a thickness of two layers of the separators is defined as a total dimension, among the pair of negative electrode main bodies (paragraph [see e.g., [0052]); and, 

Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a sum of a thickness of the negative electrode body, a thickness of the positive electrode body, and a thickness of two layers of the separators is defined as a total dimension, among the pair of negative electrode main bodies (paragraph [see e.g., [0052]); and, 
a dimension in the first direction (i.e. left to right direction in Figure 3B) of a negative electrode main body (18e) positioned on an outer peripheral side is formed to be larger by the total dimension than a dimension in the first direction of a negative electrode main body positioned on an inner peripheral side.
Claim 4:	Nakanishi et al. further disclose that the at least one negative electrode connection portion includes a pair of negative electrode connection portions adjacent to each other in a developed state (e.g. 20c, 20d), 
a thickness of the negative electrode body, a thickness of the positive electrode body, and a thickness of two layers of the separators is defined as a total dimension, 
and among the pair of negative electrode connection portions, a dimension in the first direction of a negative electrode connection portion (20d) positioned on an 
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious a thickness of the negative electrode body, a thickness of the positive electrode body, and a thickness of two layers of the separators is defined as a total dimension, 
and among the pair of negative electrode connection portions, a dimension in the first direction of a negative electrode connection portion (20d) positioned on an outer peripheral side is formed to be larger by the total dimension than a dimension in the first direction of a negative electrode connection portion (20a) positioned on an inner peripheral side. 
Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a thickness of the negative electrode body, a thickness of the positive electrode body, and a thickness of two layers of the separators is defined as a total dimension, 
and among the pair of negative electrode connection portions, a dimension in the first direction of a negative electrode connection portion (20d) positioned on an outer peripheral side is formed to be larger by the total dimension than a dimension in 
Claim 5:	 Nakanishi et al. disclose that a dimension in the first direction of the inner end side negative electrode connection portion (20a) is equal to a sum of the thickness of the positive electrode body and the thickness of two layers of the separators (9).
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious a dimension in the first direction of the inner end side negative electrode connection portion (20a) is equal to a sum of the thickness of the positive electrode body and the thickness of two layers of the separators (9).
Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a dimension in the first direction of the inner end side negative electrode connection portion (20a) is equal to a sum of the thickness of the positive electrode body and the thickness of two layers of the separators (9).
Claim 6:	Nakanishi et al. disclose that 
the positive electrode body (7) has a plurality of positive electrode main bodies (17) arranged in a line in a second direction in the developed state, 

among the plurality of positive electrode main bodies (18), the positive electrode main body (17a) disposed at an innermost periphery is defined as an inner end side positive electrode main body, 
the inner end side negative electrode main body (18a) and the inner end side positive electrode main body (17a) are arranged with an interval larger than a thickness of one layer of the separator (9), and 
a dimension of the inner end side negative electrode connection portion (20) in the first direction is equal to or greater than a sum of the thickness of the positive electrode body (17), the thickness of one layer of the separator (9), and the interval between the inner end side negative electrode main body (18a) and the inner end side positive electrode main body (17a).
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious that a dimension of the inner end side negative electrode connection portion (20) in the first direction is equal to or greater than a sum of the thickness of the positive electrode body (17), the thickness of one layer of the separator (9), and the interval between the inner end side negative electrode main body (18a) and the inner end side positive electrode main body (17a).

Claim 7:	Nakanishi et al. disclose that 
wherein the plurality of negative electrode main bodies (18) are formed in a shape having a major axis extending in a direction orthogonal to the first direction (a left-right direction extent from a to d in Figure 3B) in the developed state, 
the positive electrode body (7) has 
a plurality of positive electrode main bodies (17a) arranged in a line in a second direction (a left-right direction extent from a to d in Figure 3A)  in the developed state and formed in a shape having a major axis extending in a direction orthogonal to the second direction in the developed state, and 
at least one positive electrode connection (19) portion connecting a pair of positive electrode main bodies (17) adjacent to each other in the developed state among the plurality of positive electrode main bodies, 

in a case where 
N is a natural number, 
among the plurality of positive electrode main bodies, a positive electrode main body (17a) positioned Nth from a positive electrode main body disposed at the innermost periphery toward an outer peripheral side is defined as an Nth positive electrode main body, and 
among the plurality of negative electrode main bodies, a negative electrode main body (18a) positioned Nth from the inner end side negative electrode main body toward an outer peripheral side is defined as an Nth negative electrode main body, 
a positive electrode connection portion (19a) connecting the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) among the at least one positive electrode connection portion is formed such that a distance between major axes of the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) matches a distance between major axes of the Nth negative electrode main body (18a) and an (N+1)th negative electrode main body (18b).
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et 
Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a positive electrode connection portion (19a) connecting the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) among the at least one positive electrode connection portion is formed such that a distance between major axes of the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) matches a distance between major axes of the Nth negative electrode main body (18a) and an (N+1)th negative electrode main body (18b).
Claim 8:	Nakanishi et al. disclose that the an outer shape (as defined by the width (W) and the spacing between each body as shown by a-d in Figure 3A) of each of the plurality of positive electrode main bodies (17a) is smaller than an outer shape of a negative electrode main body (18a) included in the plurality of negative electrode 
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious that an outer shape (as defined by the width (W) and the spacing between each body as shown by a-d in Figure 3A) of each of the plurality of positive electrode main bodies (17a) is smaller than an outer shape of a negative electrode main body (18a) included in the plurality of negative electrode main bodies which is opposed to each of the plurality of positive electrode main bodies via the separator (9).
Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that an outer shape (as defined by the width (W) and the spacing between each body as shown by a-d in Figure 3A) of each of the plurality of positive electrode main bodies (17a) is smaller than an outer shape of a negative electrode main body (18a) included in the plurality of negative electrode main bodies which is opposed to each of the plurality of positive electrode main bodies via the separator (9).
Claim 9:	 Nakanishi et al. discloses that the positive electrode body includes a lithium compound (lithium cobaltate) as a positive electrode active material (paragraph [0007], lines 8-11).
Claim 10:	Nakanishi et al. disclose that  the at least one negative electrode connection portion (20) includes a pair of negative electrode connection portions adjacent to each other in a developed state, and among the pair of negative electrode connection portions, a dimension in the first direction of a negative electrode connection portion positioned on an outer peripheral side (20d) is formed to be larger by the total dimension than a dimension in the first direction of a negative electrode connection portion positioned on an inner peripheral side (20a).
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious that a dimension in the first direction of a negative electrode connection portion positioned on an outer peripheral side (20d) is formed to be larger by the total dimension than a dimension in the first direction of a negative electrode connection portion positioned on an inner peripheral side (20a).
Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a dimension in the first direction of a negative electrode connection portion positioned on an outer peripheral side (20d) is formed to be larger by the total dimension than a dimension in the first direction of a negative electrode connection portion positioned on an inner peripheral side (20a).
Claim 11:	Nakanishi et al. disclose that a dimension in the first direction of the inner end side negative electrode (18a) connection portion (20a) is equal to a sum of the thickness of the positive electrode body (7) and the thickness of two layers of the separators (9).
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious disclose that a dimension in the first direction of the inner end side negative electrode (18a) connection portion (20a) is equal to a sum of the thickness of the positive electrode body (7) and the thickness of two layers of the separators (9).
Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a dimension in the first direction of the inner end side negative electrode (18a) connection portion (20a) is equal to a sum of the thickness of the positive electrode body (7) and the thickness of two layers of the separators (9).	
Claim 12:	Nakanishi et al. disclose that 
the positive electrode body (7) has a plurality of positive electrode main bodies (17) arranged in a line in a second direction in the developed state, 
the plurality of positive electrode main bodies (17) are arranged to alternately overlap the plurality of negative electrode main bodies (18), 

the inner end side negative electrode main body (18a) and the inner end side positive electrode main body (17a) are arranged with an interval larger than a thickness of one layer of the separator (9), and 
a dimension of the inner end side negative electrode connection portion (20) in the first direction is equal to or greater than a sum of the thickness of the positive electrode body (17), the thickness of one layer of the separator (9), and the interval between the inner end side negative electrode main body (18a) and the inner end side positive electrode main body (17a).
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious that a dimension of the inner end side negative electrode connection portion (20) in the first direction is equal to or greater than a sum of the thickness of the positive electrode body (17), the thickness of one layer of the separator (9), and the interval between the inner end side negative electrode main body (18a) and the inner end side positive electrode main body (17a).
Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a dimension of the 
Claim 13-19:	Nakanishi et al. disclose that 
wherein the plurality of negative electrode main bodies (18) are formed in a shape having a major axis extending in a direction orthogonal to the first direction (a left-right direction extent from a to d in Figure 3B) in the developed state, 
the positive electrode body (7) has 
a plurality of positive electrode main bodies (17a) arranged in a line in a second direction (a left-right direction extent from a to d in Figure 3A)  in the developed state and formed in a shape having a major axis extending in a direction orthogonal to the second direction in the developed state, and 
at least one positive electrode connection (19) portion connecting a pair of positive electrode main bodies (17) adjacent to each other in the developed state among the plurality of positive electrode main bodies, 
the at least one positive electrode connection portion is folded back such that the plurality of positive electrode main bodies respectively overlap the plurality of negative electrode main body (Figure 4), and 
in a case where 

among the plurality of positive electrode main bodies, a positive electrode main body (17a) positioned Nth from a positive electrode main body disposed at the innermost periphery toward an outer peripheral side is defined as an Nth positive electrode main body, and 
among the plurality of negative electrode main bodies, a negative electrode main body (18a) positioned Nth from the inner end side negative electrode main body toward an outer peripheral side is defined as an Nth negative electrode main body, 
a positive electrode connection portion (19a) connecting the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) among the at least one positive electrode connection portion is formed such that a distance between major axes of the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) matches a distance between major axes of the Nth negative electrode main body (18a) and an (N+1)th negative electrode main body (18b).
In the alternative, given that the electrochemical cell of Nakanishi et al. is structurally similar to that instantly disclosed, the electrochemical cell of Nakanishi et al. renders obvious that a positive electrode connection portion (19a) connecting the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) among the at least one positive electrode connection portion is formed such that a distance between major axes of the Nth positive electrode main body (17a) and an 
Therefore, as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Nakanishi et al. such that a positive electrode connection portion (19a) connecting the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) among the at least one positive electrode connection portion is formed such that a distance between major axes of the Nth positive electrode main body (17a) and an (N+1)th positive electrode main body (17b) matches a distance between major axes of the Nth negative electrode main body (18a) and an (N+1)th negative electrode main body (18b).
Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729